Citation Nr: 0627591	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  03-18 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for parathyroid 
adenoma, adenomatous nodule of the thyroid, a condition of 
the salivary parotid glands, and lesions of the transverse 
colon.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1959 to January 1961.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2002 rating decision by the Oakland RO.  In June 2005, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is of record.  In August 2005, the 
case was remanded for additional development.  In September 
2005, additional evidence (2005 CT thorax studies) was 
submitted without a waiver of initial RO consideration.  As 
this evidence is not material to the matters at hand (the 
nature of the veteran's current disability is not in dispute) 
it is not prejudicial for the Board to consider the evidence 
without referring it to the RO for initial consideration of 
such evidence.  38 C.F.R. § 20.1304 (2005). In July 2006, the 
Board received further additional evidence along with a 
waiver of  initial RO consideration.


FINDINGS OF FACT

1.  A February 1997 Board decision denied the veteran service 
connection for parathyroid adenoma, adenomatous nodule of the 
thyroid, a condition of the salivary parotid glands, and 
lesions of the transverse colon, essentially finding that 
there was no evidence he was exposed to ionizing radiation in 
service or that such disability was related to service to 
include radiation exposure therein.

2.  Evidence received since the February 1997 Board decision 
either duplicates or is cumulative to evidence then of 
record; does not tend to show that the veteran was exposed to 
ionizing radiation in service or that the disability at issue 
is related to service; does not bear directly and 
substantially upon the matters at hand; and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the February 1997 Board decision is 
not new and material, and the claim of service connection for 
parathyroid adenoma, adenomatous nodule of the thyroid, a 
condition of the salivary parotid glands, and lesions of the 
transverse colon may not be reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

An April 2002 letter (prior to the decision on appeal) 
provided some initial VCAA-mandated notice regarding the 
claim.  The veteran was advised of his and VA's 
responsibilities in the development of the claim, of what was 
need to reopen his claim (new and material evidence) and of 
evidence needed to support his claim (medical reports showing 
the treatment in service).  While complete notice was not 
provided prior to the initial determination in these matters, 
the veteran is not prejudiced by such notice timing 
deficiency.  Additional notice was provided in March 2004 and 
August 2005 letters in which he was also advised to submit 
any pertinent evidence in his possession (March 2004 letter 
at p. 2).  A June 2003 statement of the case (SOC) (which 
explained what the record showed and what was needed to 
substantiate the underlying claims) and January 2004, August 
2004, and September 2005 supplemental SOCs (SSOCs) notified 
the veteran of what the evidence showed, and of the bases for 
the denial of the claim.  While the SOC and an SSOC outlined 
the revised definition of new and material evidence, the 
veteran is not prejudiced by being provided this information 
because an April 2002 letter had already notified him of the 
applicable definition.  At the June 2005 videoconference 
hearing he was specifically advised of what type of evidence 
was needed to reopen the claim.  (See p. 5, transcript).  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the veteran has 
received all critical notice, has had ample opportunity to 
respond/supplement the record after notice was given, and as 
the claim was thereafter adjudicated (See September 2005 
SSOC), he is not prejudiced by any technical notice timing or 
content defect that may have occurred earlier along the way, 
nor is it otherwise alleged.  No further notice is necessary.

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  In 
August 2005 the case was remanded for the RO to secure VA 
treatment records (because they were constructively of 
record).  Significantly, when a veteran seeks to reopen a 
claim seeking service connection, the duty to assist by 
arranging for a VA examination or securing an advisory 
medical opinion does not apply unless the claim is reopened.  
See 38 C.F.R. § 3.159(c)(4)(C).  VA's duty to assist is met. 



Factual Background

In February 1997, the Board denied service connection for 
parathyroid adenoma, adenomatous nodule of the thyroid, a 
condition of the salivary parotid glands, and lesions of the 
transverse colon.  The decision was based upon findings that 
there was no evidence of ionizing radiation in service, the 
disability was first manifested many years after separation 
from service, and that there was no evidence linking it to 
service (to include ionizing radiation exposure therein).

The evidence of record in February 1997 consisted of service 
medical records, March 1983 operative reports, a September 
1992 VA examination report, VA treatment record from December 
1991 to May 1994, an August 1993 letter from the Department 
of the Army Radiation Dosimetry Center, a May 1994 VA local 
hearing transcript, articles received in May 1994 regarding 
radiation exposure, and a June 1996 report of contact with 
the U.S. Army Ionizing Radiation Dosimetry Center.

A March 1983 private operative report showed the veteran 
underwent exploration of the neck, left thyroid lobectomy, 
and removal of substernal thyroid extension.  The diagnosis 
was primary hyperparathyroidism due to parathyroid adenoma.  
A second surgical report showed that the veteran underwent 
removal of parathyroid adenoma through median sternotomy.

A September 1992 VA examination report noted the veteran's 
medical history and included diagnoses of history of 
mediastinum and neck tumor removal for hypercalcemia without 
recurrence of the disease.

VA treatment records from December 1991 to May 1994 reflected 
treatment for various disorders and follow-up visits.

An August 1993 letter from the Department of the Army 
Radiation Dosimetry Center stated that research of dosimetry 
records failed to reveal external exposure to ionizing 
radiation for the veteran.

A transcript of a May 1994 hearing before a Hearing Officer 
included the veteran's testimony about how he was exposed to 
ionizing radiation in service, symptoms and treatment in 
service, and postservice treatment.

Articles and studies received in May 1994 related to 
radiation exposure.  

A June 1996 report of contact with the U.S. Army Ionizing 
Radiation Dosimetry Center noted that there was no new 
information on the veteran.  

Evidence received since the February 1997 Board decision 
consists of service medical records, duplicate private 
medical records from March and April 1983, an April 2001 
medical opinion by a VA physician, a November 2003 opinion by 
Dr. C. R., VA treatment record that include a March 2004 
opinion, the transcript of the June 2005 videocoference 
hearing, a June 2005 VA ionizing radiation examination 
report, findings from August 2005 CT thorax studies, and 
information regarding examples of post World War II radiation 
releases at U. S. nuclear sites, the status of Federal 
efforts to disclose cold war radiation experiments involving 
humans, and an overview of cold war era programs.

The veteran's service personnel records show where he served, 
his training, and the courses he completed.  There is no 
mention exposure to ionizing radiation.

The veteran's claim to reopen was received in April 2001.  An 
April 2001 statement from a VA physician notes the veteran's 
history of hyperparathyroidism secondary to parathyroid 
adenoma and thyroid lobectomy, and current complaints.  He 
reported a history of exposure to radiation in service.  The 
physician opined that there was a reasonable possibility that 
the veteran's hyperparathyroidism and symptoms were related 
to his radiation exposure.  

A November 2003 statement from Dr. C. R. indicates the 
veteran reported a medical history that included exposure to 
radiation in service, symptoms of fatigue and fever that 
began in service and persisted for several years, marked 
elevated serum calcium levels in 1974, and thyroid lobectomy 
in March 1983.  He reported that in the service he worked in 
laboratories that were examining various bacteriological 
warfare agents and the dispersal of the agents under field 
conditions.  He stated that in order to monitor the organism 
dispersal, the bacteria that were being tested were often 
tagged with radioactive isotopes to allow for tracking of the 
agents in the environment.  The examiner indicated that he 
reviewed some of the veteran's service records.  He noted 
that the type of isotopes used and the individual exposure to 
any radiation they may have given off was unknown as the 
veteran stated that personal dosimeters were removed and not 
returned.  The physician noted that exposure to ionizing 
radiation has been associated with the development of 
malignancies of the thyroid and parathyroid tissues and that 
the incidence of such malignancies is generally related to 
the severity of the exposure.  He also noted that these 
cancers develop in individuals without any exposure to 
ionizing radiation.  The dilemma that existed in the 
veteran's case was that there were no records of the 
veteran's radiation exposure.  There was no record of the 
amount of radiation he was exposed to, the duration of any 
exposure, or the quality of the radiation.  Without this 
information, the best conclusion he could make was that it 
was certainly possible and reasonable to consider that the 
veteran's parathyroid cancer was radiation induced.  He 
considered the veteran's history of exposure to tracer 
agents, which generally were of low activity, to have played 
a "possible" role in the etiology of his parathyroid 
adenoma.  

A March 2004 VA endocrinology consultation report reflects 
the veteran's medical history and notes significant exposure 
to radioactivity in the military for three years 40 years 
earlier.  The veteran also reported severe fever and fatigue 
in 1974 along with a serum calcium level of 16 that went 
untreated for 10 years.  The physician opined that it was 
very unlikely that the veteran lived with a parathyroid 
carcinoma for ten years without metastasis, and that even if 
he did his current normal calcium level suggested that he was 
cured.  

At the June 2005 videoconference hearing, the veteran 
discussed his exposure in service. 

On June 2005 VA ionizing radiation examination, the veteran's 
medical history account was noted.  The impression included 
status post left hemithryoidectomy.  CT thorax studies in 
August 2005 revealed no significant mediastinal or hilar or 
axillary adenopathy and a calcified right paratracheal lymph 
node was evident and consistent with past granulomatous 
disease.  

The veteran has also submitted information regarding examples 
of post World War II radiation releases at U.S. nuclear 
sites, efforts to disclose cold war radiation experiments 
involving humans, and an overview of cold war era programs; 
from 1949 to 1952 there were six radiation releases at the 
U.S. Army's Dugway, Utah test site. 

III. Legal Criteria and Analysis

As noted above, the veteran's claim of service connection for 
parathyroid adenoma, adenomatous nodule of the thyroid, a 
condition of the salivary parotid glands, and lesions of the 
transverse colon was denied by the Board in February 1997.  
The February 1997 Board decision is final.  38 U.S.C.A. § 
7104(b); 38 C.F.R. §§ 20.1100, 20.1104, 20.1105 (2005).  
Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.

Under 38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" upon 
the specific matter under consideration.  Such evidence must 
be neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for petitions to reopen filed on or after 
August 29, 2001.]  Here, the petition to reopen was filed in 
April 2001, and the revised definition does not apply.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.
When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

To establish entitlement to service connection there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

When a claim is denied by the Board, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7104.  However, the claim 
may be reopened if new and material evidence is received.  
38 U.S.C.A. § 5108. 

Certain chronic diseases (to include malignant tumors) may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within a specified period of 
time after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

For a veteran who was exposed to ionizing radiation during 
service, service connection for a condition that is claimed 
to be attributable to such service may be established in one 
of three different ways.  First, there are 16 types of cancer 
that are presumptively service connected.  38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(b).  Second, 38 C.F.R. § 3.311(b) 
provides a list of "radiogenic diseases" that will be service 
connected provided that certain conditions specified in that 
regulation are met.  "Any cancer" is listed within this 
section.  The third basis for a determination of service 
connection is a finding of direct service connection by 
establishing a showing that the disease was incurred in or 
aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

As service connection for the veteran's disability was denied 
based upon findings (1) that there was no evidence he was 
exposed to ionizing radiation in service, and (2) that the 
claimed disabilities were first manifested many years after 
his separation from service, and that there was no evidence 
linking the disabilities to his service, for new evidence to 
be material it would have to tend to show (1) either that the 
veteran was exposed to ionizing radiation in service (and 
therefore was entitled to the statutory presumptions afforded 
based on such exposure or (2) that the disabilities were 
otherwise related to (incurred or aggravated in) service.  

Here, no evidence received since February 1997 tends to show 
that the veteran was exposed to ionizing radiation.  The 
veteran's testimony that he was exposed to ionizing radiation 
is not new, but is merely cumulative to allegations he 
previously made.  Information released of examples of post 
World War II radiation releases notes that six radiation 
releases occurred at the U.S. Army's Dugway, Utah test site.  
However, since such testing ceased five years before the 
veteran entered on active duty the information does not 
suggest that he was exposed to radiation.

While there are medical opinions that tend to indicate, to 
varying degree, that exposure to ionizing radiation has been 
implicated as a cause of the veteran's disabilities at issue, 
without new evidence that he was indeed exposed to radiation 
in service, the opinions have no bearing on the veteran's 
claim.  Finally, none of the private or VA medical records 
submitted tends to show that the disabilities at issue are 
related to service other than on the basis of radiation 
exposure a nexus between service and the veteran's claimed 
disability (specifically, no evidence received tends to show 
the disability was manifested in the first postservice year 
so as to warrant application of the 38 U.S.C.A. § 1112 
chronic disease presumptions).
In summary, for evidence to be new and material it must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  As the 1997 Board denial of the claim was 
premised on findings that it was not shown that the veteran 
was exposed to ionizing radiation in service (so as warrant 
application of 38 U.S.C.A. § 1112(c) presumptions) and that 
the disabilities were not otherwise shown to be related to 
service and as no evidence received since the 1997 Board 
denial tends to show that he was indeed exposed to ionizing 
radiation in service or that the disabilities claimed are 
related to service other than based on alleged radiation 
exposure, the evidence received does not bear directly and 
substantially upon the specific matter under consideration, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim, and is not new and 
material.  Consequently, the claim may not be reopened.


ORDER

The appeal to reopen a claim of service connection for 
parathyroid adenoma, adenomatous nodule of the thyroid, a 
condition of the salivary parotid glands, and lesions of the 
transverse colon is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


